Citation Nr: 0918085	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-11 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for osteoarthritis of the right knee.

2.  Entitlement to an initial compensable rating for left 
shoulder dislocation. 

3.  Entitlement to an initial compensable rating for non-
allergic rhinitis with cough.

4.  Entitlement to an initial compensable rating for a left 
sebaceous axillary cyst with palpable fibrotic changes. 

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
August 2004.  The Veteran's DD 214 for this period also 
indicates that she had approximately 2 years of prior active 
service, which the Veteran reported was from February 1982 to 
September 1983 and from June 1985 to November 1985.  Although 
the National Personnel Records Center (NPRC) was unable to 
verify these prior periods of active duty, the appeals in 
this case involve the initial ratings assigned for service-
connected disabilities, and the Veteran does not contend that 
her claim for entitlement to service connection for sinusitis 
arose from the unverified periods of service.  Therefore, the 
Board concludes that the appeal may be considered without 
having to remand for verification of periods of active duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
right knee osteoarthritis, left shoulder dislocation, non-
allergic rhinitis with cough and sebaceous axillary cyst with 
palpable fibrotic changes, left; each were assigned an 
initial noncompensable disability evaluation, effective from 
August 2004.  That decision also denied entitlement to 
service connection for sinusitis.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

Subsequently, in a January 2006 rating decision, a 20 percent 
rating was assigned for the Veteran's osteoarthritis of the 
right knee, effective from August 2004.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 20 
percent rating is not a full grant of the benefits sought on 
appeal, and since the Veteran did not withdraw her claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

The Board notes that additional evidence was submitted after 
the issuance of the January 2006 statement of the case (SOC), 
and that no supplemental statement of the case (SSOC) was 
subsequently issued.  However, in March 2008, the Veteran's 
representative submitted a waiver of RO consideration of this 
evidence.  The evidence will therefore be considered in this 
decision.  38 C.F.R. § 20.1304 (2008).  

The Board also notes the Veteran's contentions in her April 
2006 Substantive Appeal (VA Form 9), that in October 2001, 
while she was in service, a doctor stated that it appeared 
that she had asthma versus allergic rhinitis.  The issue of 
entitlement to service connection for asthma has not been 
considered RO, however.  That issue is therefore referred to 
the RO for appropriate consideration.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis is not manifested 
by flexion limited to 15 degrees or extension limited to 20 
degrees.

2.  The Veteran's left shoulder dislocation is not manifested 
by limitation of motion at shoulder level. 

3.  The Veteran's non-allergic rhinitis with cough is not 
manifested by greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side. 

4.  The Veteran's left sebaceous axillary cyst with palpable 
fibrotic changes is not deep or unstable and it does not 
cause limitation of motion; however, there is evidence of 
tenderness on examination. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for the Veteran's osteoarthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5260-5003 (2008).

2.  The criteria for an initial compensable disability 
evaluation for left shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5201 (2008).

3.  The criteria for an initial compensable disability 
evaluation for non-allergic rhinitis with cough have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6522 (2008).

4.  The criteria for an initial 10 percent rating for a left 
sebaceous axillary cyst with palpable fibrotic changes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7819 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for the conditions listed above.  The 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the Veteran's claim for 
service connection was ultimately granted, the Board also 
finds that additional VCAA notice in accordance with the 
guidance set forth by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) is not warranted.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  All identified treatment 
records are on file.  The Veteran has at no time referred to 
records that she wanted VA to obtain or that she felt were 
relevant to her claims that VA has not obtained on her 
behalf.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran VA examinations in 
September 2004, October 2004, December 2005 and December 2006 
to evaluate her service-connected conditions.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Right Knee Osteoarthritis

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, the General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's right knee osteoarthritis is currently 
evaluated as 20 percent disabling, pursuant to Diagnostic 
Codes 5260-5003.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  The 
additional code is shown after a hyphen.  Under Diagnostic 
Code 5260, a 20 percent disability evaluation is warranted 
when leg flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when leg flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, a 20 percent disability 
evaluation is warranted when leg extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when leg 
extension is limited to 20 degrees. 

As noted above, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 20 
percent for her service-connected right knee osteoarthritis.  
In this regard, the Veteran was afforded VA examinations in 
December 2006, December 2005 and September 2004.  At the 
December 2006 VA examination, the Veteran reported that her 
right knee was constantly painful.  The examiner noted that 
there was no heat, redness, instability, giving way or 
locking of the right knee, but that there was increased 
fatigability and lack of endurance.  The Veteran reported 
maximum pain constantly, not leaving room for further 
impairment due to flare-ups and she did not report any 
additional flare-ups.  Therefore, the examiner noted that 
questions on flare-ups, including additional limitation of 
motion or functional impairment could not be answered.  The 
Veteran stated that she used a knee brace regularly and that 
she walked with a cane.  The Veteran did not have a history 
of surgery or of recurrent subluxation of the right knee.  
Upon physical examination, the Veteran refused range of 
motion testing.  The examiner explained to her that he would 
have to write that the knee could not be examined and she 
stated that that would be fine.  Therefore, no range of 
motion or response to repetitive movements could be provided.  
The Veteran was also asked several times how far she could 
walk and how long she could stand, but she refused to give 
any numbers.  The Veteran did say that she had no skin 
breakdown or calluses on her right foot.  

At the December 2005 VA examination, the Veteran reported 
constant pain which she rated as 9.5 on a scale from 1 to 10.  
She stated that pain was throughout the whole knee, and also 
complained of stiffness and swelling.  She denied any 
weakness, heat, redness, instability or locking.  However, 
she did complain of constant popping.  She denied any flare-
ups of pain, stating that her pain was constant, but she did 
note that her pain could be exacerbated by standing for 
prolonged periods of time, walking too far or going up and 
down steps.  She stated that she had been using a cane and 
that she occasionally used a knee brace as well.  She did not 
know whether repetitive motion of the knee caused increased 
pain since she was too scared to try because she was afraid 
of pain.  The examiner noted that the Veteran was grimacing 
throughout the examination and at times she was teary eyed.  
Examination of the right knee revealed slight edema without 
warmth around her whole right knee.  She also had a palpable 
mass at the popliteal fossa which was quite tender to 
palpation.  The mass was consistent with a Baker's cyst.  The 
patella was not ballotable.  There was no valgus or varus 
laxity.  The examiner could not appreciate a Lachman's or 
McMurray's sign due to the Veteran's inability to relax 
during the examination.  Range of motion for the right knee 
included flexion to 40 degrees and extension to 5 degrees.  
The Veteran would not move her knee back and fourth due to 
pain.  The examiner diagnosed degenerative joint disease of 
the right knee, confirmed by X-ray findings, and stated that 
the Veteran was symptomatic with functional impairment. 

At the September 2004 VA examination, the Veteran complained 
of right knee swelling, which was not obvious at the 
examination.  The Veteran's knees appeared normal, but she 
felt that she was compensating for her back pain by placing 
more weight onto the right knee.  After performing X-rays, 
the examiner diagnosed mild early osteoarthritis.  

Thus, the Veteran has not been shown to have flexion that is 
limited to 15 degrees or extension that is limited to 20 
degrees.  Accordingly, the Board finds that the Veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for her right knee osteoarthritis.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In this regard, the Board notes that the 
Veteran is currently in receipt of a 20 percent evaluation 
for her right knee osteoarthritis, even though she has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees.  As such, it appears that the 
Veteran's complaints of pain, as well as the December 2006 VA 
examiner's findings of increased fatigability and weakness 
were taken into account when the current 20 percent 
evaluation was assigned.  Furthermore, the Board notes that 
at both the December 2005 and December 2006 VA examinations, 
the Veteran refused to participate in repetition testing to 
determine whether she had any increased limitation of motion.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
right knee osteoarthritis pursuant to 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  
However, the Veteran has not been shown to have ankylosis of 
the knee, recurrent subluxation or lateral instability of the 
knee, removal or dislocation of the semilunar cartilage, or 
impairment of the tibia and fibula.  Therefore, Diagnostic 
Codes 5256 to 5259 and 5262 are not for application in this 
case.  Furthermore, under Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis), established by X-
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  As the Veteran is already rated 
under DC 5260 for limitation of motion, a separate rating 
based on the diagnosis of osteoarthritis would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  

In essence, the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for right knee 
osteoarthritis.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 20 percent for any portion of the 
appeal period.

II.  Left Shoulder Dislocation

The Veteran's left shoulder dislocation is currently assigned 
a noncompensable disability evaluation pursuant to Diagnostic 
Code 5201.  The September 2004 VA examiner noted that the 
Veteran was right-handed.  Therefore, for rating purposes, 
her left shoulder is considered her minor or non-dominant 
extremity.  See 38 C.F.R. § 4.69.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of motion of the arm at shoulder 
level.  A 20 percent evaluation is also warranted for 
limitation of motion of the arm midway between side and 
shoulder level.  A 30 percent evaluation is warranted when 
limitation of motion of the arm is to 25 degrees from the 
side.

As noted above, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial compensable disability 
evaluation for her service-connected left shoulder 
dislocation.  In this regard, the Veteran was afforded VA 
examinations in September 2004 and December 2005.  At the 
December 2005 VA examination, the Veteran stated that she 
tried to avoid overhead activities because she is afraid that 
such will dislocate her shoulder.  The Veteran denied any 
symptoms to her left shoulder as she stated any abduction or 
adduction to greater than 90 degrees she avoids.  She did not 
have any problems with swelling, heat, or redness.  
Examination of the left shoulder revealed no gross deformity.  
Range of motion included flexion to 90 degrees and abduction 
to 90 degrees.  The Veteran stated that she had no symptoms 
of pain pass through these range of motions; however, she was 
afraid to move them passed 90 degrees with flexion and 
abduction due to fear of re-dislocating her shoulder.  She 
had diminished internal/external rotation of her left 
shoulder; however, this was also due to the Veteran's fear of 
re-dislocating her shoulder and was not necessarily due to 
pain.  The examiner did not appreciate any crepitation, 
warmth, or tenderness of the shoulder.  There was no 
subluxation.  The Veteran had a negative drop arm test and a 
negative apprehension sign.  Muscle strength was 5/5 in her 
left shoulder.  X-rays of the left shoulder were normal.  The 
examiner concluded by diagnosing the Veteran with recurrent 
left shoulder dislocation, but noted that the examination was 
normal. 

At the September 2004 VA examination, the Veteran denied any 
pain, treatment, assistive devices or surgery on her left 
shoulder.  She did complain of severe pain when the shoulder 
becomes dislocated.  Using a goniometer, the left shoulder 
was measured for active and passive range of motion and 
repetition.  There was no change on repetition.  On shoulder 
flexion, forward elevation measured 0 to 160/180 without 
pain.  On abduction, it was 0 to 150/180 without pain.  
However, on external rotation, the Veteran complained of a 
pop and sharp pain, which resolved about 5 minutes later.  
The shoulder appeared normal without muscle-spasm; however, 
there was point tenderness on palpation.  X-rays of the left 
shoulder revealed no acute bony abnormality.  The examiner 
diagnosed left shoulder dislocation, decreased range of 
motion, and subjective complaints of pain.

Thus, the Veteran has not been shown to have limitation of 
motion of the arm to shoulder level.  Although the Veteran 
refused to lift her arms past 90 degrees for fear of 
dislocating her shoulder, the December 2005 VA examiner 
indicated that this was due to fear and not due to pain.  The 
December 2005 VA examiner also indicated that physical 
examination revealed a normal left shoulder.  Furthermore, 
although the September 2004 VA examiner noted some decreased 
range of motion, this did not rise to a compensable level.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, neither the December 2005 nor the 
September 2004 VA examinations noted that the Veteran 
suffered from additional limitation of motion due to any of 
the above factors.  Although the Board does note the 
Veteran's subjective complaints of pain, such complaints were 
not consistent with the objective medical findings.  As such, 
the Veteran's service-connected recurrent dislocation of the 
left shoulder has not been shown to more nearly approximate 
the criteria for a compensable rating under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  See also DeLuca, supra.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  
However, the Veteran has not been shown to have ankylosis of 
the shoulder, impairment of the humerus, clavicle or scapula.  
Therefore, Diagnostic Codes 5200, 5202 to 5203 are not for 
application in this case.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable evaluation at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

In essence, the preponderance of the evidence is against an 
initial compensable evaluation for the Veteran's left 
shoulder dislocation.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an initial compensable evaluation for any portion of the 
appeal period.

III.  Non-allergic Rhinitis with Cough

The Veteran's non-allergic rhinitis with cough is currently 
assigned a noncompensable evaluation pursuant to Diagnostic 
Code 6522.  Pursuant to that Diagnostic Code, allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Allergic or vasomotor rhinitis with polyps warrants 
a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In considering the evidence under the law and regulations as 
set forth above, the Board concludes that the Veteran is not 
entitled to an initial compensable rating for her service-
connected non-allergic rhinitis with cough.  In this regard, 
the Veteran was afforded VA examinations in December 2005 and 
September 2004.  At the December 2005 VA examination, the 
Veteran complained of rhinitis and sinusitis dating back to 
1991.  Since that time, she reported having intermittent 
problems with congestion, postnasal drip and drainage and 
associated laryngitis, which may last three to four months at 
a time.  She stated that she intermittently uses an Albuterol 
pulmonary inhaler.  She had allergy testing in the past with 
allergic reaction to trees, and she intermittently uses a 
steroid spray for this.  She reported commonly having a 
nonproductive cough.  These symptoms occurred intermittently 
throughout the year and seem to be worse during the change of 
seasons.  Ear, nose and throat examination revealed both 
eardrums to be normal.  The remainder of the throat and nose 
examination, including nose, nasopharynx, mouth, larynx and 
neck examinations were all within normal limits.  The 
examiner diagnosed allergic rhinitis with no nasal polyps and 
no nasal obstruction.  

At the September 2004 VA examination, the Veteran primarily 
complained of intermittent drip and drainage, excessive 
dryness of the nose, and a chronic nonproductive cough.  The 
examiner stated that this seemed to go on throughout the 
year, but appeared to be worse during the hot times of the 
year.  The ear, nose and throat examination revealed both 
eardrums to be normal.  The remainder of the nose and throat 
examination, including the nose, nasopharynx, mouth, larynx 
and neck examinations were all within normal limits.  The 
examiner diagnosed recurrent non-allergic rhinitis since the 
early 1990's with no nasal obstruction and no nasal polyps.  

Therefore, because the medical evidence of record does not 
indicate the presence of any polyps or nasal obstruction of 
50 percent on each side, or 100 percent on one side, an 
initial compensable rating for non-allergic rhinitis with 
cough is not warranted.  See Diagnostic Code 6255.

The Board dose observe the Veteran's contention in her April 
2009 VA Form 9 that an October 2001 service treatment record 
noted that she was felt to have asthma versus allergic 
rhinitis, and that the VA has not done anything to follow up 
on this.  As was noted in the introduction, this claim has 
been referred to the RO for appropriate action.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable evaluation at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

In essence, the preponderance of the evidence is against an 
initial compensable evaluation for the Veteran's non-allergic 
rhinitis with cough.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an initial 
compensable evaluation for any portion of the appeal period.

IV.  Sebaceous Axillary Cyst with Palpable Fibrotic Changes, 
Left

The Veteran's sebaceous axillary cyst with palpable fibrotic 
changes, left, is currently assigned a noncompensable 
evaluation pursuant to Diagnostic Code 7819.  That Diagnostic 
Code provides that benign skin neoplasms are to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or 
impairment of function. 

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck, and as such, is not applicable in 
this case.  However, Diagnostic Codes 7801 and 7802 provide 
criteria to evaluate scars other than of the head, face, or 
neck.  Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars that are deep or that cause limited 
motion in an area or areas exceeding six square inches (39 
centimeters).  Under Diagnostic Code 7802, a 10 percent 
disability evaluation is contemplated for superficial scars 
that do not cause limited motion in an area or areas of 144 
square inches or more.  

Under Diagnostic Code 7803, a 10 percent disability 
evaluation is warranted for a superficial, unstable scar.  
Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is assigned for a superficial scar that is painful 
on examination, and Diagnostic Code 7805 indicates that other 
scars should be rated on limitation of function of affected 
part.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to an initial 10 percent rating for a 
left sebaceous axillary cyst with palpable fibrotic changes.  
In this regard, the Veteran was afforded VA examinations in 
October 2004 and December 2005.  At the December 2005 VA 
examination, the Veteran reported that she had flare-ups of 
her sebaceous cysts during her menstrual cycle.  She stated 
that despite numerous attempts to excise them, the cysts 
return.  Therefore, she stated that doctors advised her to 
avoid deodorants and to avoid shaving to the left axillary.  
She stated that she used hot packs during time of flare-ups 
but that this did not control the cysts.  She stated that 
during flare-ups, she will have discharge of blood and pus.  
She continued that the sebaceous cysts could be very tender.  
Examination of the left axillary revealed that she did not 
shave the axillary.  There was a slight hypopigmentation 
approximately two centimeters and an area of the axillary 
which felt very hard in texture and slightly tender to 
palpation.  There was no discharge from the area of thickened 
tissue.  There was no keloid formation, no loss of tissue, no 
adherence to the underlying muscle and it was not 
disfiguring. 

At the October 2004 VA examination, the Veteran reported that 
the same area in the left axillary became sore each month, a 
few days before her menses.  She stated that it drained foul 
smelling material for about 3 days, relieving the soreness.  
She stated that she did not use any oral or topical 
medications, but that her husband would pack the area with 
gauze.  She stated that she stopped using antiperspirants and 
deodorants because of previous medical advice.  The Veteran 
continued that symptoms of soreness and drainage had been 
intermittent but not progressive during the past year.  
Physical examination of the left axillary revealed two areas 
of palpable thickening, one near the posterior axillary fold, 
and one near the inferior part of the left maxilla.  
Posteriorly was a 2 cm. smooth linear plaque, nontender.  
Inferiorly was a 5 mm. smooth round papule, tender.  There 
was no redness, purulent drainage or fluctuance.  The 
examiner diagnosed single recurrent axillary cyst, likely an 
epidermoid and palpable fibrotic change in the skin, 
secondary to previous inflammation.  

Thus, the medical evidence does not show that the Veteran's 
sebaceous cyst has resulted in a scar that is deep or that 
causes limited motion in an area or areas exceeding six 
square inches (39 centimeters).  Nor does she have a 
superficial scar that causes limited motion in an area or 
areas of 144 square inches or greater; a superficial, 
unstable scar; or, limitation of function of the affected 
part due to the scar.  However, on both examinations as noted 
above, there was an area of palpable fibrotic change or 
thickening in the skin due to previous inflammation 
associated with the recurrent axillary cyst that was tender.  
The Board also finds that Veteran's statements regarding 
intermittent pain and tenderness associated with her 
recurrent axillary cyst to be credible given the findings 
shown on VA examination.  As such, the Board finds such 
symptomatology to be analogous to a painful superficial scar 
under the provisions of Diagnostic Code 7804.  Accordingly, 
the Board finds that an initial 10 percent rating for the 
Veteran's left sebaceous axillary cyst with palpable fibrotic 
changes is warranted. 

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal as there is no evidence 
of symptomatology such as a scar that is deep or causes 
limitation of motion in an area or areas exceeding 12 square 
inches (Diagnostic Code 7801) or that there is impairment of 
function due to the service-connected disability.  Therefore, 
no staged ratings are appropriate.  See Fenderson, supra.

In essence, the evidence supports an initial 10 percent 
rating for the Veteran's left sebaceous axillary cyst with 
palpable fibrotic changes.  

V.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disabilities with the established criteria found in 
the rating schedule for each disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also 
VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Veteran has not contended that her service-
connected disabilities have caused frequent periods of 
hospitalization or marked interference with her employment.  
In this regard, the Veteran did not report being hospitalized 
for any of the disorders subject to this appeal.  In 
addition, she stated that she had been unemployed since her 
separation from service because no one would hire her.  Thus, 
the evidence of record did not indicate, nor did the Veteran 
contend, that she had marked interference with employment due 
solely to her service-connected disabilities.  More 
importantly, the Board finds that the rating criteria to 
evaluate her service-connected disabilities reasonably 
describe her disability levels and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
osteoarthritis of the right knee is denied.

Entitlement to an initial compensable rating for left 
shoulder dislocation is denied. 

Entitlement to an initial compensable rating for non-allergic 
rhinitis with cough is denied.

Entitlement to an initial 10 percent rating for left 
sebaceous axillary cyst with palpable fibrotic changes is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.
REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is also claiming entitlement to 
service connection for sinusitis.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The May 2005 rating decision denied entitlement to service 
connection for sinusitis because the medical evidence of 
record failed to show that this disability had been 
clinically diagnosed.  However, the Board notes that 
subsequently, at the December 2005 VA examination, the 
Veteran was diagnosed with intermittent sinusitis.  Although 
this condition has been characterized as "intermittent" the 
Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007), the Court held that if a Veteran had a disability 
"at some point during the processing of [her] claim," this 
satisfied the service connection requirement for 
manifestation of current disability.  Id.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2008); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Court cautioned in McClendon 
that an "absence of actual evidence is not substantive 
'negative evidence.'"  It further noted that an indication 
that a current disability "may" be associated with service 
is a low threshold.  Id.  

In the present case, the December 2005 VA examination report 
notes the presence of a current disability, and the Veteran's 
service treatment records note that she was treated during 
service for sinusitis.  Because the evidence of record does 
not include a medical examination or opinion based on a 
complete review of the Veteran's claims file that discusses 
the likelihood that the Veteran's sinusitis was incurred in 
or aggravated by her active service, the Board concludes that 
a VA medical examination and opinion is needed in order to 
render a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any sinusitis 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The VA examiner should 
indicate whether it is at least as likely 
as not that the Veteran has a current 
diagnosis of sinusitis that is causally or 
etiologically related to her 
symptomatology in service or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [," 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


